 

Exhibit 10.4

 

[Date]

 

[Name of Eligible Executive]

 

Re:Participation Agreement – ProPetro Services, Inc. Executive Severance Plan

 

Dear [First Name of Eligible Executive]:

 

We are pleased to inform you that you have been designated as eligible to
participate in the ProPetro Services, Inc. Executive Severance Plan (as it may
be amended from time to time, the “Plan”) [as a Tier [1 // 2 // 3] Executive].
Pursuant to your participation in the Plan, you are eligible to receive certain
payments upon a Qualifying Termination, your death, or your Disability.

 

Your participation in the Plan is subject to the terms and conditions of the
Plan and your execution and delivery of this agreement, which constitutes a
Participation Agreement (as defined in the Plan). A copy of the Plan is attached
hereto as Annex A and is incorporated herein and deemed to be part of this
Participation Agreement for all purposes.

 

In signing below, you expressly agree to be bound by, and promise to abide by,
the terms of the Plan, which sets forth certain obligations with respect to
post-termination cooperation. You agree that the terms of the Plan are
reasonable in all respects. You further acknowledge that receipt of severance
benefits following a Qualifying Termination under the Plan is contingent upon
your execution of a general release of claims at the time of such Qualifying
Termination and continued compliance with your obligations pursuant to any other
written agreement between you and any member of the Company Group, including the
restrictive covenants set forth in the award agreements entered into with the
Company pursuant to the Incentive Plan.

 

You acknowledge and agree that the Plan and this Participation Agreement
supersede all prior employment agreements or letters containing change in
control and/or severance provisions, change in control and/or severance benefit
policies, plans and arrangements of the Company or any other member of the
Company Group, if any, (and supersede all prior oral or written communications
by the Company or any of other member of the Company Group with respect to
change in control benefits or severance benefits, if any), and any such prior
policies, plans, arrangements and communications are hereby null and void and of
no further force and effect with respect to your participation therein.
Notwithstanding the termination of all prior agreements pertaining to change in
control and/or severance provisions, you acknowledge and agree that your Awards
(as defined in the Incentive Plan) will continue to be governed by the terms of
the Incentive Plan and the award agreements thereunder, and your obligation to
continue to comply with your obligations pursuant to the award agreements under
the Incentive Plan will survive the termination of all prior agreements
pertaining to change in control and/or severance provisions.

 

You further acknowledge and agree that (i) you have fully read, understand and
voluntarily enter into this Participation Agreement and (ii) you have had a
sufficient opportunity to consult with your personal tax, financial planning
advisor and attorney about the tax, financial and legal consequences of your
participation in the Plan before signing this Participation Agreement.

 



1

 

 

Unless otherwise defined herein, capitalized terms used in this Participation
Agreement shall have the meanings set forth in the Plan. This Participation
Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

Please execute this Participation Agreement in the space provided below and send
a fully executed copy to [Name] no later than [Date].

 

[Signature Page Follows]

 



2

 

 

  Sincerely,       PROPETRO Services, inc.         By:       Name:       Title:
 

 

AGREED AND ACCEPTED   this ____ day of __________, 2020 by:       [Name of
Eligible Executive]  

 



Signature Page to

Participation Agreement



 





 

 

ANNEX A

 

PROPETRO SERVICES, INC.

EXECUTIVE SEVERANCE PLAN

 

[See attached.]

 



Annex A



 





 

 

 